DETAILED CORRESPONDENCE
Summary
This Office Correspondence is based on the Amendment filed with the Office on 15 November 2021, regarding the BOE Technology Group Co., Ltd., et al. application.

Claims 1, 2, 4-13, 16-19, 21 and 22 are currently pending and have been fully considered.

	Allowable Subject Matter
Claims 1, 2, 4-13, 16-19, 21 and 22 are allowed.

The following is an examiner’s statement of reasons for allowance: The closest prior art reference to the present claims is a published China Patent Application to the University of Fudan (CN 103143406 A; hereinafter, “Fudan”).  However, Fudan discloses electrodes with one side having a convex arc and the other having a concave nest.  This is exclusive of a plurality of biconcave electrodes and plurality of biconvex electrodes, which are required by each present independent claims 1 and 22.  Therefore, all the present claims are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C BALL whose telephone number is (571)270-5119.  The examiner can normally be reached on M - F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/J. Christopher Ball/           Primary Examiner, Art Unit 1795                                                                                                                                                                                             	21 December 2021